DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant’s election without traverse of Group IV in the reply filed on January 19, 2022 is acknowledged.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) claim 27 is not consistent –

    PNG
    media_image1.png
    105
    678
    media_image1.png
    Greyscale

Note that the alloy of claim 23 is a binary ruthenium alloy.

b) claim 30 is not consistent –
	
    PNG
    media_image2.png
    102
    709
    media_image2.png
    Greyscale

	Note that the alloy of claim 23 is a binary ruthenium alloy.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-16, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Marinesco et al. US 2010/0163432 A1 (hereafter “Marinesco”) as evidenced by Santos et al., “Rat Cerebrospinal Fluid Treatment method through Cisterna Cerebellomedullaris Injection,” Neurosci. Bull. October, 2018, 34(5):827-832 (hereafter “Santos”), Kumari et al., perivascular CSF flow in the rat cerebellum,” Journal of Clinical Neuroscience (1999) 6(2), 143-146 (hereafter “Kumari”), and Murtas et al., “Biochemical Properties of Human D-Amino Acid Oxidase,” Frontiers in Molecular Biosciences December 2017|Volume 4| Article 88 (hereafter “Murtas”), and in view of Daly et al., “The use of polymers coupled with metallised electrodes to allow H2O2 detection in the presence of electrochemical interferences, Talanta 49 (1999) 667-678 (hereafter “Daly”).


Addressing claim 14, Marinesco discloses a method of using a biosensor for measuring an analyte in a biological fluid, comprising: 
exposing a first electrode of the biosensor to the biological fluid (

    PNG
    media_image3.png
    226
    542
    media_image3.png
    Greyscale


As evidenced by Santos and Kumari cerebrospinal fluid, which is a biological fluid, would be expected to be present in the rat’s cerebellum.  See in Santos the title and the first paragraph of Introduction, which is on page 827, and in Kumari see the title and Abstract.), 
wherein the biosensor is configured to output an electronic signal that corresponds to a concentration of the analyte in the biological fluid (

    PNG
    media_image4.png
    252
    577
    media_image4.png
    Greyscale

The Examiner is construing the current signal as the claimed electronic signal output.
 ),  
wherein the first electrode comprises a ruthenium on a surface of a substrate (
first note that in Example 6 the microelectrode as defined in example 1 was used.  See again specification Marinesco paragraph [0113]. Marinesco Example 1 discloses

    PNG
    media_image5.png
    167
    586
    media_image5.png
    Greyscale
  
The Examiner is construing the surface of the carbon fibre electrode as the claimed surface of a substrate.
).
In Example, though, ruthenium rather than a ruthenium based metal alloy is on a surface of the substrate.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a ruthenium based metal alloy rather than just ruthenium metal on the surface of the substrate because
Marinesco by itself suggests this – 

    PNG
    media_image6.png
    150
    551
    media_image6.png
    Greyscale


	Moreover, one of ordinary skill in the art at the time of the effective filing date of the application would understand that although in the method of Marinesco the concentration of a D-amino acid, such as D-serine is measured, that it is hydrogen 2O2 in the presence of easily oxidisable interferants.”  Daly found, “The best system was seen to be a Ru-Rh metallised electrode polymerized with poly(1,3-diaminobenzene)”.  See the Abstract.  Thus, there is a reasonable expectation that ruthenium based metal alloy rather than just ruthenium metal on the surface of the substrate would increase the selectivity of the biosensor of Marinesco.  At any rate, at the least, in light of the above to substitute ruthenium based metal alloy for ruthenium metal would just be substitution of one known material in the electrochemical sensor art for an biosensor working electrode for a biosensor that uses oxidase enzymes in the selective determination of H2O2  (to in turn measure a D-amino acid in a biological fluid) for another with predictable results (see, for example, Daly Figures 5-12).  




Addressing claim 15, for the additional limitation of this claim note the following in Daly

    PNG
    media_image7.png
    144
    386
    media_image7.png
    Greyscale


See Daly 3. Procedure on page 669.
The atomic weight of Ru is 101.07, of Rh is 102.09, and of Pt is 195.08.  So, for the Ru-Rh-Pt electrode the concentration of each metal in molarity is Ru 0.0329801M, Rh 0.03239044M, and Pt 0.0170865M.  The total molarity is 0.08245694M.  The at % Ru is then 39.9996 % or about 40 at%. 
For the Ru-Rh electrode the concentration of each metal in molarity is Ru 0.0494707 M and for Rh 0.0485861 M. The total molarity is 0.0980574. The at % Ru is then 50.45 at%.           


Addressing claim 16, for the additional limitation of this claim note again the following in Daly

    PNG
    media_image8.png
    189
    499
    media_image8.png
    Greyscale

3. Procedure on page 669.




Addressing claim 19, the additional limitation of this claim may be inferred from the following in Marinesco and Murtas

from Marinesco

    PNG
    media_image9.png
    267
    543
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    154
    477
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    92
    456
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    137
    475
    media_image12.png
    Greyscale



from Murtas


    PNG
    media_image13.png
    252
    729
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    86
    624
    media_image14.png
    Greyscale




Addressing claim 21, for the additional limitation of this claim note the following in Daly

    PNG
    media_image15.png
    187
    498
    media_image15.png
    Greyscale


See Daly 3. Procedure on page 669.
For the Ru-Rh electrode the concentration of each metal in molarity is Ru 0.0494707 M and for Rh 0.0485861 M. The total molarity is 0.0980574. The at % Ru is then 50.45 at%.           


Claims 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thekkedath et al. US 2014/0061044 A1 (hereafter “Thekkedath”) in view of Li et al, “Electrocatalytic Oxidation of Glucose at Carbon Nanotubes Supported PtRu Nanoparticles and Its Detection,” Electroanalysis 20, 2008, No. 20, 2212-2216 (hereafter “Li”) or Shim et al., “Nonenzymatic Amperometric Glucose Sensor Based on Nanoporous Gold/Ruthenium Electrode,” Electroanalysis 2011, 23, No. 9, 2057-2062 (hereafter “Shim”) or Yang et al., “A novel non-enzymatic glucose sensor on Pt3Ru1 Biosensors and Bioelectronics 80 (2016) 171-174 (hereafter “Yang”).

Addressing claim 14, Thekkedath discloses a method of using a biosensor (10; Figure 1 and paragraph [0031]) for measuring an analyte in a biological fluid (see paragraphs [0030] and [0045]), comprising: 
exposing a first electrode (11; Figure 1 and paragraph [0031]) of the biosensor to the biological fluid (although in Example 1 (paragraphs [0039] and [0040]) the fluid is a glucose solution, to have the fluid be an actual biological fluid would clearly just be using the biosensor as intended by Thekkedath:

    PNG
    media_image16.png
    138
    447
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    513
    482
    media_image17.png
    Greyscale

    ), 
wherein the biosensor is configured to output an electronic signal that corresponds to a concentration of the analyte in the biological fluid (see Figures 5A-D and 6, and paragraphs [0037] and [0041]).

However, in Thekkedath the first electrode does not comprise a ruthenium based metal alloy on a surface of a substrate  – it comprises CuO on a surface of a substrate.  See paragraph [0039] and claim 1.  
2.3 Fabrication of PtRu/MWNTs Electrode, which is on page 2213; in Shim see the title, Abstract, and 2.5 Electrochemical Measurements, which is on page 2058; and in Yang see the title, Abstract, and 3.3 Glucose oxidation on the Pt3Ru1/GCE, which is on page 173.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the first electrode in Thekkedath comprise a ruthenium based metal alloy on a surface of a substrate as taught by Li, Shim, or Yang because this would just be substitution of one known metal compound in the electrochemical sensor art suitable for a working electrode of a non-enzymatic glucose biosensor for another with predictable results.    
	 




Addressing claim 15, for the additional limitation of this claim note the following   


    PNG
    media_image18.png
    216
    747
    media_image18.png
    Greyscale


	So in Li the at% Ru is 50 at%;

    PNG
    media_image19.png
    67
    717
    media_image19.png
    Greyscale

	See Shim page 2058.
	Using the following weights 196.97 for Au, 101.07 for Ru, and 58.33 for Co, a calculation for Ru at% results in about 56.7 at% Ru; and

    PNG
    media_image20.png
    323
    618
    media_image20.png
    Greyscale

See Yang page 172.
So in Yang the at% Ru is 25 at%.


Addressing claim 18, for the additional limitation of this claim note the reaction chamber formed by sensing window 25 in Thekkedath Figure 1.     


Other Relevant Prior Art

The Search Report for Taiwan Application No. 106140282 (provided by Applicant) use document D1 (US 6180416 B1) to reject claims 1-4 and 12-16 of that application; document D2 (US 2003/0148141 A1) is used to reject claim 5.  
Regarding D1, it only discloses the following pertaining to an electrode comprising a ruthenium based metal alloy 


    PNG
    media_image21.png
    200
    409
    media_image21.png
    Greyscale

See D1 col. 7:34-44.
So at best it would be redundant with the prior art rejections above for U.S. application 16/867705  based on Marinesco and those based on Thekkedath.  
Regarding D2, this document is about 

    PNG
    media_image22.png
    192
    449
    media_image22.png
    Greyscale

There does not appear to be any mention of using the protective coating in a biosensor, especially in an electrode.  D2 states,	

    PNG
    media_image23.png
    137
    411
    media_image23.png
    Greyscale




Allowable Subject Matter

Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claims 23-26, 28, 29, and 31-35 are allowed.

Claims 27 and 30 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
a) in claim 22 the combination of limitations requires “wherein the ruthenium based metal alloy is a ternary alloy consisting essentially of ruthenium, a first alloying element, and a second alloying element, wherein the ruthenium based metal alloy comprises from about from about 5 at% to less than 100 at% ruthenium, and wherein the first alloying element and the second alloying element are each selected from the group consisting of aluminum, chromium, copper, nickel, rhenium, and tungsten.[italicizing by the Examiner]”
	In contrast, in the biosensor used in the method of Marinesco as evidenced by Santos, Kumari, and Murtas, and as modified by Daly while the ruthenium alloy may be ternary alloy that has a first alloying element rhenium, the second alloying element is platinum (

    PNG
    media_image24.png
    111
    531
    media_image24.png
    Greyscale

	See Daly page 669.
), which is not included in the Markush list of elements in the claim.    

In contrast, in the biosensor used in the method of Thekkedath as modified by Shim the ruthenium alloy is ostensibly a binary Ru alloy Au-Ru; however, it seems to actually be a ternary Ru alloy – Au/Ru/Co (see the rejection of claim 15 above).  On the other hand, neither gold nor cobalt, are in the Markush list of first and second alloying elements in the claim.    
 In contrast, in the biosensor used in the method of Thekkedath as modified by Yang the ruthenium alloy is a binary alloy Pt3Ru.


b) in independent claim 23 the combination of limitations requires both the step of “applying the fluid sample to a reaction chamber of the sensor, wherein the fluid sample contacts the working electrode through the reaction chamber; . . . .” and that “the first alloying element and the second alloying element are each selected from the group consisting of aluminum, chromium, copper, nickel, rhenium, or tungsten.”
	In contrast, in the biosensor used in the method of Marinesco as evidenced by Santos, Kumari, and Murtas, and as modified by Daly there is no reaction chamber. Unlike disposable test strips, the biosensor of Marinesco is primarily intended for insertion into body tissue, such as brain tissue, for real time in-vivo measurement.  See Marinesco paragraphs [0009], [0010], [0075], and [0110]-[0113] (Example 6).

  

c) claims 24-30 depend directly or indirectly from allowable claim 23.

d) in independent claim 31 the combination of limitations requires both the step of “applying the fluid sample to a reaction chamber of the sensor, wherein the fluid sample contacts the working electrode through the reaction chamber; . . . .” and that “the ruthenium metal based alloy is a ternary alloy and consists essentially of ruthenium, a first alloying element, and a second alloying element, 4 wherein the ruthenium based metal alloy comprises from about 5 at% to about 95 at% ruthenium, and wherein the first alloying element and the second alloying element are each selected from the group consisting of aluminum, chromium, copper, nickel, rhenium, or tungsten.[italicizing by the Examiner]”
	In contrast, in the biosensor used in the method of Marinesco as evidenced by Santos, Kumari, and Murtas, and as modified by Daly there is no reaction chamber. Unlike disposable test strips, the biosensor of Marinesco is primarily intended for insertion into body tissue, such as brain tissue, for real time in-vivo measurement.  See Marinesco paragraphs [0009], [0010], [0075], and [0110]-[0113] (Example 6).  Also, in the biosensor used in the method of platinum (

    PNG
    media_image24.png
    111
    531
    media_image24.png
    Greyscale

	See Daly page 669.
In contrast, in the biosensor used in the method of Thekkedath as modified by Li the ruthenium alloy is a binary alloy PtRu.
In contrast, in the biosensor used in the method of Thekkedath as modified by Shim the ruthenium alloy is ostensibly a binary Ru alloy Au-Ru; however, it seems to actually be a ternary Ru alloy – Au/Ru/Co (see the rejection of claim 15 above).  On the other hand, neither gold nor cobalt, though, are in the Markush list of first and second alloying elements in the claim.    
 In contrast, in the biosensor used in the method of Thekkedath as modified by Yang the ruthenium alloy is a binary alloy Pt3Ru.


e) claims 32-35 depend directly from allowable claim 31.

	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             January 28, 2022